Citation Nr: 0934186	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-05 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to 
November 1953 and from February 1954 to January 1955.  In an 
August 1958 decision, it was determined that the Veteran's 
first period of service was held to have been honorable; his 
second period of service was held to be under conditions that 
were dishonorable and benefits were barred for that time 
period.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that denied the above claim.

The Veteran was afforded a personal hearing before a hearing 
officer at the RO in January 2008 and before the undersigned 
in March 2009.  Transcripts of the hearings are of record.  

In April 2009, the Board remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

An acquired psychiatric disorder, to include PTSD, has not 
been shown by competent evidence to be related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by the Veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
psychoses, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.


Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996).

Initially, the Board acknowledges that the Veteran has 
received a medical diagnosis of PTSD attributed to his 
service in Korea.  Post-service VA examinations show that the 
Veteran was examined in July 2005 and March 2006 by the same 
physician.  The examiner related the Veteran's PTSD to the 
Korean War.  Although the examiner noted in the reports that 
the claims file was reviewed, it appears from the examination 
reports that the examiner based his opinion on the Veteran's 
assertions that he sustained head injuries in combat.  
However, the Board is unable to accept the diagnosis as based 
upon a confirmed stressor because the preponderance of the 
evidence is against a finding that the Veteran engaged in 
combat with the enemy during active service, and the record 
does not otherwise contain credible evidence which confirms 
his account of in-service stressors on which the diagnosis of 
PTSD was made.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that the veteran 
did engage in combat, but that the alleged stressor is not 
combat related, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
that corroborate the veteran's testimony or statements.  See 
Cohen, 10 Vet. App. at 147; Zarycki, 6 Vet. App. at 98.

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003). See also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

There are no recognized military citations or other 
supportive evidence that the Veteran actually engaged in 
combat.  West v. Brown, 7 Vet. App. 70, 76 (1994).  His 
military occupational specialty does not, of itself, denote 
combat exposure.  The Board finds, therefore, that he is not 
a veteran of combat.  Accordingly, under 38 C.F.R. 
§ 3.304(f), the occurrence of claimed stressors not related 
to combat must be supported by credible evidence.

During the March 2009 personal hearing, the Veteran described 
several stressful events during service.  The Veteran stated 
during the March 2009 personal hearing that he came under 
enemy fire while working on a bulldozer the night of June 1, 
1952.  He stated that he had to defend himself alone and 
waited an hour and a half until he was able to return to his 
outfit.  His statements, however, lacked the details 
necessary to verify the stressor's occurrence.  Although the 
Veteran's personnel records show that he served in Korea, 
there is no evidence of record, aside from the Veteran's own 
statements, confirming that the claimed event actually 
occurred.  

The Veteran described a second stressor during March 2009 
hearing.  He stated that in 1952 he woke up in the Evac 
hospital where he was treated for 21 days for head injuries.  
He stated that he was not sure what happened, but thought 
they were run over.  Service treatment records do show that 
the Veteran was treated for head injuries in service.  In 
January 1953, the Veteran was treated for multiple head 
injuries to the head and face.  The Veteran stated during 
treatment that he remembered drinking heavily and having an 
argument.  After he returned to the barracks, he was attacked 
and was kicked in the face and head while he was lying down.  
He did not remember anything else from that night or entering 
the hospital.  

Although there is evidence supporting an event in service in 
which the Veteran sustained head injuries, the preponderance 
of the evidence does not show that the Veteran's PTSD is 
attributed to this event.  Pursuant to the Board remand, the 
Veteran was afforded a VA examination in May 2009.  The 
examiner was specifically asked whether the inservice head 
injuries caused the Veteran's PTSD.  Following a review of 
the claims file and examination of the Veteran, the examiner 
concluded that the Veteran did not have PTSD based on the 
January 1953 event.  The examiner explained that the Veteran 
technically met the criteria for a diagnosis of PTSD by 
virtue of the injuries being serious and a threat to the 
Veteran's physical integrity; however, the Veteran reported 
that he was not able to recall how he was injured.  The 
examiner noted that PTSD symptoms are based primarily on 
memories.  In addition, the examiner found the record 
included several false reports.  In light of these 
considerations, the examiner opined that he could not support 
a diagnosis of PTSD at that time.  

Although the claims file contains the diagnosis of PTSD and a 
specific in-service stressor has been corroborated by 
credible supporting evidence, there is no medical evidence of 
a causal nexus between the Veteran's PTSD and the 
corroborated in-service stressor.  The May 2009 VA examiner 
provided a definitive opinion, provided rationale and cited 
to specific evidence in the file as support for his opinion, 
and is found to be persuasive.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  

While the Board is sympathetic to the Veteran's assertions 
that he currently has PTSD that he attributes to his 
experiences in service, he is not qualified to render a 
medical opinion and his statements cannot serve as competent 
medical evidence of a current diagnosis or etiology of that 
disorder.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of competent medical evidence presently demonstrating 
PTSD that can be attributed to an in-service stressor that 
has been corroborated by credible supporting evidence, the 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection is not 
warranted.  38 U.S.C.A. § 5107.  

Finally, the May 2009 examiner did diagnose the Veteran as 
having depressive disorder, not otherwise specified, with 
anxiety and a personality disorder, not otherwise specified.  
The medical evidence, however, does not show that the Veteran 
was diagnosed with these psychiatric conditions prior to the 
May 2009 examination.  The time lapse between service and any 
documented evidence of treatment can be considered, along 
with other factors, as evidence of whether an injury or 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

In addition, there is no competent medical evidence of record 
showing that the Veteran's depressive disorder and 
personality disorder had their onset during active service or 
within one year of his separation from active service, or is 
related to any in-service disease or injury.  Private and VA 
medical treatment records make no mention of any link between 
these conditions and service.  Significantly, the May 2009 VA 
examiner provided a definitive opinion that the Veteran's 
depressive disorder and personality disorder were not related 
to active service.  See Prejean, 13 Vet. App. at 448-9.

Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin, 
1 Vet. App. at 175; Espiritu, 2 Vet. App. at 494.  The record 
does not contain a competent opinion linking the Veteran's 
current depressive disorder and personality disorder to 
service, and the medical evidence of record does not 
otherwise demonstrate it is related to service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim and it must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Complete notice was sent in March 2005, October 2005, and May 
2006 and the claim was readjudicated in a January 2007 
statement of the case and April 2008 and June 2009 
supplemental statements of the case.  Mayfield, 444 F.3d at 
1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


